DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 - 13 in the reply filed on June 24, 2022 is acknowledged.  The traversal is on the grounds that there is no undue burden.  This is not found persuasive because the groups are independent and distinct, each from the other, which have acquired a separate status in the art as a separate subject for inventive effect and require independent searches (as indicated by the different classification). The search for each of the above inventions is not co-extensive particularly with regard to the literature search. Moreover, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 20 are pending; claims 14 – 20 are withdrawn; claims 1 – 13 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and their dependents are drawn to pharmaceutical compositions, however are rendered vague and indefinite for requiring a “dose” of fibrinogen, thrombin and coagulation factor XIII as it is unclear if the term intends to define how much of each component is in the pharmaceutical composition, or if the term intends to define a method for administering the active components. The term “dose” generally refers to the act of administering a composition to a subject, or a quantity of medicine or drug administered at a particular time. Moreover, the term does not clearly define what is included or excluded from the scope of the claim.
Claim 4 is rendered indefinite as the claim appears to change the scope of the claim on which it depends. Claim 1 requires 3 components together in a pharmaceutical composition whereas claim 4 requires at least two of the components to be in separate forms. Thus, it is unclear what is required to be in the pharmaceutical composition.
Claim 6 is unclear for reciting that the ratio of fibrinogen to thrombin is 1:1 since the “dose” of the components are not 1:1 in claim 1, rendering the scope of the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Official Journal of the European Union (2013) as evidence by Tisseel Product Information sheet (2015).
Regarding claims 1 and 9, the document teaches multiple pharmaceutical compositions comprising fibrinogen, thrombin, coagulation factor XIII, wherein doses include 70 – 115 mg/ml fibrinogen, 4 and 500 IU/ml thrombin, 10 – 50 UI/ml or less than 10 UI/ml coagulation factor XIII (entire list, particularly Tissucol and Tisseel kits). It is noted that applicant discloses the same kits for the compositions (00057). Although the document does not disclose the claimed use in fistula treatment for children, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claims 2 – 6 and 8, the document does not disclose the claimed uses or methods of application in fistula treatment. However there limitations are regarded as intended use of the pharmaceutical compositions. It is noted that the cited references do not teach that their compositions can be used in the manner instantly claimed.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Notwithstanding, Tisseel kits and compositions were directed to be applied with a syringe wherein mixing of the thrombin and fibrinogen are occurs just before application in equal ratios (1:1) (See product Information Sheet, p.14-15)
Regarding claims 7 and 11, the compositions further comprise calcium chloride (entire document).
Regarding claim 10, Tisseel products further include excipients water, or polysorbate (document examples with support of Tisseel Product Information sheet).
Regarding claims 12 – 13, although the document does not teach the sources of fibrinogen or thrombin, the document discloses Tisseel kits and products, which are derived from human sources (p.1 of Tisseel Product Information Sheet).
The reference anticipates the claimed subject matter.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699